UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ Annual Report pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the fiscal year ended August 31, 2009 Commission File Number 000-50480 EN2GO INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0389557 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2921 W. Olive Ave, Burbank, California, 91505 (Address of principal executive offices) (818) 433-7191 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.00001 per share Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YES  NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act. YES  NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.
